                                UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF WISCONSIN

In re: Hypervibe, Inc.,                                               Case No. 20-27367-gmh

                          Debtor.

Address:         2065 American Dr., Ste. A,                                    Chapter 7
                 Neenah, WI 54956

Employer’s Tax Identification No. (EIN): XX-XXXXXXX

    ORDER (1) SETTING DEADLINE TO OBJECT TO CHAPTER 7 TRUSTEE’S MOTION FOR
  AUTHORITY TO SELL CERTAIN ASSETS OF THE ESTATE AND NOTICE OF THE TRUSTEE’S
   PROPOSED ABANDONMENT OF CERTAIN ASSETS OF THE ESTATE AND (2) LIMITING
                    WRITTEN NOTICE IN THIS BANKRUPTCY CASE



         PLEASE TAKE NOTICE that on December 14, 2020, Bruce A. Lanser, the chapter 7 trustee in this
bankruptcy case, filed a notice of motion and motion for authority to sell certain assets of the estate. The
trustee also filed a notice of the trustee’s proposed abandonment of the following assets of the estate:
(1) prepaid expenses listed in the bankruptcy schedules as having no value; (2) accounts receivable of
approximately $4,478, and (3) leasehold improvements listed in the bankruptcy schedules as having no
value. Full PDF versions of these documents can be found on the court’s website:
https://www.wieb.uscourts.gov/news/hypervibe. The deadline to object to these requests is January 22,
2021. This notice constitutes service under Fed. R. Bankr. P. 2002(a)(2), 6004, and 6007(a). If no objection is
filed, the court will approve the sale and order the property abandoned, both effective as of December 31,
2020. If an objection is filed, the court may schedule a hearing or issue a written ruling.

         PLEASE TAKE FURTHER NOTICE that the court hereby ORDERS the clerk not to send written
notice of all activity in this case to all parties in interest. The court will post all filings in this bankruptcy
case on its website at https://www.wieb.uscourts.gov/news/hypervibe. Notice is limited to the posting
of filings on the court’s website, and parties in interest are responsible for monitoring the court’s
website to obtain information about this case. Creditors’ and other parties’ rights may be adjudicated or
otherwise compromised without further notice other than that posted on the website.

December 23, 2020




        Case 20-27367-gmh             Doc 92       Entered 12/23/20 13:52:35               Page 1 of 1
